Citation Nr: 0520634	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-14 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which, in pertinent part, denied the above 
claim.

In May 2005, the veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided at the RO, 
a transcript of which has been associated with the claims 
folder.


FINDING OF FACT

A chronic left shoulder disorder was manifested during the 
veteran's period of active service.


CONCLUSION OF LAW

A left shoulder disorder was incurred in active service.  38 
U.S.C.A.  §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Initially, the Board notes that with respect to this claim, 
the Board has determined that the evidence of record supports 
a grant of the benefits sought.  Consequently, any lack of 
notice and/or development which may have existed under the 
VCAA cannot be considered prejudicial to the veteran, and 
remand for such notice and/or development would be an 
unnecessary waste of VA time and resources.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service medical records reflect that in December 1958, the 
veteran reported hurting his shoulder two days earlier while 
playing basketball.  Examination was negative.

A chronological record of medical care dated in March 1959 
shows that the veteran reported that his shoulder "came out 
of place" on two occasions.  He added that it had happened 
the preceding night, wherein he had replaced it, and was sore 
that day.  Examination was negative.  The impression was 
questionable sub-deltoid bursitis.  X-rays of the left 
shoulder were essentially negative with no evidence of 
calcific bursitis.

The report of medical examination dated in August 1959 and 
conducted at the time of the veteran's discharge from service 
shows that he reported that his left shoulder "locks" at 
times as a result of certain motions.  X-rays and examination 
were negative.

Subsequent to service, private hospital treatment records 
from the Providence Hospital in Anchorage, Alaska, dated in 
March 1971 shows that the veteran reported initially 
dislocating his left shoulder in 1958 while playing 
basketball.  He indicated that in 1960, he experienced the 
first dislocation following the 1958 incident, and that, 
since then, it would happen progressively more frequently 
until last year, wherein it averaged once a week.  The pre-
operative diagnosis was recurrent dislocation of the left 
shoulder.  A Putti-Platt procedure was conducted.

VA outpatient treatment records dated from December 2000 to 
October 2001 show continued treatment for symptoms associated 
with a left shoulder disorder.

A VA examination report dated in April 2001 shows that the 
veteran reported that he dislocated his shoulder in service 
in 1958 during a basketball game.  He indicated that his 
shoulder was manipulated at that time and the dislocation was 
reduced.  He added that he had recurrent dislocations until 
he eventually had surgery in 1971.  He indicated that he 
currently had pain and grinding in his left shoulder.  The 
diagnosis was advanced osteoarthritis of the left shoulder; 
rotator cuff tear of the left shoulder, with decreased range 
of motion; and decreased strength of the left upper 
extremity.

VA outpatient treatment records dated from July 2002 to 
November 2002 show continued treatment for symptoms 
associated with a left shoulder disorder.

During his May 2005 personal hearing testimony before the 
undersigned Veterans Law Judge, the veteran reiterated that 
he first dislocated his left shoulder in 1958 during service, 
and that, since then, it would dislocate intermittently, 
getting progressively worse.  He indicated that he had 
surgery in 1971 and then again in October 2003 as a result of 
the progression of the residuals of the initial dislocation 
in service.

The Board has reviewed the evidence of record and first notes 
that it clearly substantiates a diagnosis of advanced 
osteoarthritis of the left shoulder; rotator cuff tear of the 
left shoulder, with decreased range of motion; and decreased 
strength of the left upper extremity.  However, the evidence 
must further link such disability to service or a service-
connected disability.

In this regard, while the record does not reflect a medical 
opinion specifically linking the veteran's current left 
shoulder disorder to service, the veteran's service medical 
records demonstrate that he had reported a left shoulder 
separation during service on numerous occasions, including 
his separation examination.  Thereafter, the March 1971 
private hospital treatment records show that the veteran 
again reported the 1958 left shoulder injury, followed by 
continuity of symptomatology in 1960 which progressively 
became worse and resulted in surgery.  The Board finds these 
contemporaneous statements to be probative as they were made 
in conjunction with his 1971 surgery.  Thereafter, the post-
service medical records show that the veteran continued to 
experience symptoms associated with a left shoulder disorder 
which progressively increased over time.  The Board finds 
that the evidence is in least in equipoise as to whether the 
veteran's current left shoulder disorder began during 
service.  The current left shoulder disorder cannot be 
reasonably disassociated from the in-service left shoulder 
problems.  It is clear that the veteran had a left shoulder 
injury in service and continued to experience symptoms 
associated thereto subsequent to service, with current 
diagnoses of osteoarthritis of the left shoulder; rotator 
cuff tear of the left shoulder, with decreased range of 
motion; and decreased strength of the left upper extremity.

Accordingly, with resolution of reasonable doubt, the Board 
finds that the veteran's left shoulder disorder was incurred 
in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002);  
38 C.F.R. §§ 3.102, 3.303 (2004).  Based on all of the 
foregoing, and giving the veteran the benefit of the doubt, 
the Board finds that the veteran's left shoulder disorder is 
related to active service, and that service connection for 
such disability is, therefore, warranted.


ORDER


Entitlement to service connection for a left shoulder 
disorder is granted.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


